internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi -plr-161035-01 date date number release date index number re legend bank child child child complaint court date decedent ruling spouse statute trustees trusts will plr-161035-01 x dear trustees this is in response to your letter dated date and subsequent correspondence requesting a ruling under sec_2601 and sec_2041 of the internal_revenue_code the facts presented and representations made are summarized as follows decedent died survived by spouse and three children child child child item iv of decedent’s will provides that if decedent is survived by spouse and children the residue of decedent’s estate is to be divided into two shares share no and share no share no shall be funded with that fractional share of decedent’s residuary_estate that is equal in value as of the date of valuation for federal estate_tax purposes to percent of the value of decedent’s adjusted_gross_estate less the value of all interests in property that pass or have passed to spouse other than under the provisions of decedent’s will but only to the extent that such interests in property are included in determining decedent’s gross_estate subject_to federal estate_tax and are allowed as a marital_deduction item iv further provides that the balance of decedent’s residuary_estate shall constitute share no share no is the subject_to this ruling_request item vi provides that if decedent is survived by spouse and children share no shall be divided into one share for each of decedent’s then living children and one share collectively for the then living descendants of each deceased child and held in further trust item vi paragraph a sec_1 of decedent’s will provides that during the lifetime of my said wife the net_income from each separate trust shall be accumulated and the net_income and accumulated income may be paid over or applied by my trustees in whole or in part to or for the benefit of my said wife or the child of mine for whom the separate trust was established or his or her surviving_spouse or descendants if such child shall predecease my said wife as my trustees shall decide in their sole and absolute discretion item vi paragraph a sec_2 sections a through c of decedent’s will provide that upon spouse’s death the net_income from a child’s trust shall be distributed to the child for whom the trust was established at least quarterly for the child’s lifetime when the child attains age the child has a noncumulative right each calendar_year plr-161035-01 to withdraw percent of the market_value of the child’s trust further during the trust term trustees may distribute to the child part or all of the trust principal or the previously accumulated and undistributed_income as the trustees deem necessary or desirable for the child’s comfort support maintenance education and well-being considering funds otherwise then available to the child item vi paragraph a sec_3 provides that after the death of spouse and the child for whom a separate trust was created the trust property shall be distributed pursuant to a testamentary_power_of_appointment in the child’s will among a group consisting of the child’s surviving_spouse and then living descendants or in default of the exercise of this power_of_appointment the property shall pass free of trust to such child’s then living descendants per stirpes but if there are none to decedent’s then living descendants per stirpes but if there are none to the then living descendants of x per stirpes any payment that would be made to child shall be made to child 3's trust established in item vi paragraph b of decedent’s will any payment that would be made to any descendant of child shall be made to child 3's trust if such trust is then in existence with respect to such descendant item vi paragraph a sec_4 provides that the trustee may defer payments of principal to a beneficiary under age the trustees may pay income and principal to a parent guardian or other person caring for the beneficiary or to the beneficiary as an allowance if the beneficiary dies before attaining age the then remaining principal and interest shall be paid to the beneficiary’s estate item x of decedent’s will provides in part that spouse and bank shall be appointed as co-trustees of the trusts established pursuant to decedent’s will in plr plr-57127-92 issued on date the internal_revenue_service ruled that spouse’s power_of_appointment over the trusts was limited by an ascertainable_standard under state law accordingly spouse in her capacity as co-trustee did not hold a general_power_of_appointment under sec_2041 or sec_2514 over the income or accumulated income of the trusts trustees filed complaint with court requesting that in order to effectuate the true intent of decedent the pertinent provisions of item iv paragraph a sec_1 should be amended to read as follows during the lifetime of my said wife the greater of the income from each separate trust or an amount not to exceed percent of the market_value of the trust determined on the first day of the calendar_year may be paid over or applied by my trustees in whole or in part to or for the benefit of my said wife or the child of mine for whom the separate trust was established or his or her surviving_spouse or descendants if such child plr-161035-01 shall predecease my said wife as my trustees shall decide in their sole and absolute discretion it has been represented that there have been no additions actual or constructive to the trusts since their inception the following rulings have been requested the proposed modification will not cause the trusts or any such resulting trusts to be subject_to gst tax the proposed modification will not cause the internal_revenue_service to alter its earlier ruling that spouse in her capacity as a co-trustee does not hold a general_power_of_appointment under sec_2041 or sec_2514 of the internal_revenue_code over the income or accumulated income of the trusts ruling sec_1 - law and analysis sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 and provide that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation plr-161035-01 as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification will not result in the shift of a beneficial_interest to a lower generation beneficiary if the modification does not result in an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the present case item iv paragraph a sec_1 of trust will be modified to provide for the distribution from each trust of the greater of the income or an amount not to exceed percent of the market_value of the trust as determined on the first day of the calendar_year this modification will not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification nor extend the time for vesting of any beneficial_interest in the trusts beyond the period originally provided for under the terms of the trusts see sec_26_2601-1 example accordingly based on the facts submitted and the representations made the proposed modification will not cause the trusts or any resulting trust to lose their exempt status for purposes of the gst tax under sec_2601 ruling - law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date is considered a release of the power sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate however a power to consume plr-161035-01 invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lapsed powers could be satisfied sec_25_2514-3 provides that if a trustee has in his capacity as trustee a power that is considered a general_power_of_appointment the trustee’s resignation or removal as trustee will be considered a lapse of his power for purposes of sec_2514 statute section a provides that unless the governing instrument conferring the powers specifically refers to statute and states that statute does not apply and except as provided in divisions b c and d of this section any of the following powers conferred upon a fiduciary by the governing instrument cannot be exercised by the fiduciary the power to make any discretionary distribution of either principal or income to or for the benefit of the fiduciary in the fiduciary’s individual capacity the power to make any discretionary distribution of either principal or income to satisfy any of the fiduciary’s legal obligations in the fiduciary’s individual capacity for support or other purposes the power to make any discretionary distribution of either principal or income to or for the benefit of one or more beneficiaries to the extent that the fiduciary would or could receive a similar distribution in the fiduciary’s individual capacity under any governing instrument from the beneficiary or beneficiaries acting as a fiduciary the power to make any discretionary distribution of either principal or income to or for the benefit of one or more beneficiaries who possess both the right to remove the fiduciary and the right to appoint a successor fiduciary if the successor fiduciary has been appointed by the exercise of both of those rights by the beneficiary or beneficiaries statute section b provides that if division a or of this section prohibits a fiduciary from exercising any power conferred by the governing instrument the fiduciary notwithstanding division a or of this section may exercise the power to the extent set forth in the governing instrument provided that the exercise of that power in all events shall be limited to an ascertainable_standard statute section e provides that statute does not apply to any of the following any purely discretionary power to distribute either principal or income to or for the benefit of a beneficiary other than a beneficiary who is also a fiduciary that is exercisable in a fiduciary capacity in the sole and absolute discretion of the fiduciary and without any other direction or limitation as to its exercise or use set forth in the governing plr-161035-01 instrument any power_of_appointment or withdrawal that specifically is granted in the governing instrument to a beneficiary and that is exercisable in an individual capacity but not in a fiduciary capacity in this case the proposed modification will not cause the internal_revenue_service to alter the ruling issued on date that spouse in her capacity as a co-trustee of the trusts does not hold a general_power_of_appointment under sec_2041 or sec_2514 over the income or accumulated income of the trusts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on the gift_tax and income_tax consequences of the proposed modification this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely james f hogan senior technician reviewer branch passthroughs and special industries enclosure copy for sec_6110 purposes
